[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Section 30-102 contains a one-year statute of limitations. And, when a statute creating a new right contains a time limitation, "the time limitation is not to be treated as an ordinary statute of limitations, but rather is a limitation on the liability itself, and not of the remedy alone." Ecker v. West Hartford, 205 Conn. 219, 232 (1987).
Therefore, the one-year limitation in the statute applies.
Accordingly, the Motion to Strike is granted.
Ford, Judge